Title: Quinette de Rochemont to Thomas Jefferson, 11 February 1818
From: Quinette de Rochemont, Nicolas Marie
To: Jefferson, Thomas


                    
                        Monsieur
                         new york 11. fer 1818.
                    
                    Le reverend Mr holly de boston veut bien Se charger de vous remettre de ma part deux ecrits imprimés. on peut les considerer comme une Suite de ceux que je vous ai adressés L’année dernière et que vous me paroissez avoir goutés. L’un traite des élections, L’autre de la liberté de la presse. tous deux marquent les progrès, la sagesse et la force de L’opinion publique en france—les élections Sont terminées, les liberaux Sont en grande majorité dans la chambre des députés. les discussions Sur la liberté de la presse Sont commencées, peut être Sont-elles terminées en ce moment. comment en prevenir les abus, Sans y porter atteinte? ne doit-on pas Se borner à les punir?  L’histoire des états unis prouve que les caractères les plus respectables, les plus élevés peuvent être calomniés, offensés par la licence de la presse, mais la verité triomphe avec la liberté de la presse et les grands caractères vainement injuriées Semblent obtenir un nouvel éclat. il faut bien admettre les passions des hommes et ne pas leur refuser ce qui est juste parcequ’ils peuvent en abuser. comme Vous L’observez très bien les refus fait en 1789 ont causé de grands malheurs et prolongé pendant près de trente ans la lutte entre le pouvoir et la liberté. L’europe en 1818 est dans la même Situation où se trouvait la france en 1789. les peuples demandent des gouvernemens Representatifs comme la garantie de leurs droits. dieu veuille que les princes Soient assez Sages et assez politiques pour ne pas S’en offenser et pour traiter de bonne foi avec les peuples. alors aussi on verroit les etats acquerir une veritable indépendance. ils n’auroient plus à craindre la domination d’un grand capitaine ou celle d’un cabinet puissant et habile quel est L’empire le plus funeste, celui de la Victoire ou celui de la corruption? le premier passera toujours plus vite que le Second.—je me propose, monsieur, de faire un voyage en europe le printems prochain. j’ai besoin de revoir ma famille de me réunir à elle. Si la belgique m’offre une douce hospitalité, j’attendrai tranquillement aux portes de la france le moment où toutes les promesses de la charte constitutionnelle venant à S’accomplir Je pourrai revoir mes foyers et ma patrie. Sinon, je conduirai toute ma famille dans les états unis, ce Sera pour nous la terre promise. alors je mettrai à profit vos offres obligeantes. je visiterai de nouveau votre belle et heureuse contrée, monticello, les montagnes bleues, la grande pyramide et, ce qui a mille fois plus d’attraits, votre interessante famille. je pourrois jouir encore de vos utiles entretiens.
                    
                        Veuillez agréer mes Respects et ceux de mon fils. agreez aussi L’assurance de La plus haute consideration
                        Quinette De Rochemont
                    
                 
                    Editors’ Translation
                    
                        
                            Sir
                             New York 11. February 1818.
                        
                        The Reverend Mr. Holley of Boston is willing to deliver to you two printed works on my behalf. They may be considered a continuation of the ones I sent you last year, which you seemed to enjoy. One deals with elections and the other with the freedom of the press. Both of them show the progress, wisdom, and strength of public opinion in France. The elections are over, and the liberals have a large majority in the Chambre des Députés. Discussions of the freedom of the press have begun. Perhaps they are now finished. How can we prevent it from being abused without undermining it? Must we not limit ourselves to punishing abuses? The history of the United States proves that the highest and most respectable characters can be slandered and offended by the freedom of the press. Truth, however, triumphs with that freedom, and great characters, who are reviled in vain, seem to acquire a new éclat. One must accept the passions of men and not deny them what is just even though they may abuse it. As you very well observe, the refusals of 1789 caused great misfortune and prolonged for nearly thirty years the struggle between power and liberty. Europe in 1818 is in the same situation as France was in 1789. The masses demand representative governments as a guarantee of their rights. May God make the princes wise and politic enough not to be offended by this and rather to deal with their people in good faith. We would then see countries acquire real independence. They would no longer fear being dominated by a great military leader or a powerful and skillful cabinet. Which is the most fatal empire, that of victory or corruption? The first will always pass away faster than the second.—I intend, Sir, to take a trip to Europe next spring. I need to see my family again and be reunited with it. If Belgium offers me a sweet hospitality, I will calmly wait at the gates of France for the moment when, all the promises of the constitutional charter having been accomplished, I will be able once more to see my home and my country. If not, I will take my whole family to the United States, which will be for us the promised land. I will then take advantage of your obliging offers and once again visit your beautiful and fortunate region, Monticello, the Blue Ridge Mountains, the great pyramid, and, that which is a thousand times more appealing, your interesting family. I would be able once more to enjoy your useful conversation.
                        
                            Please accept my regards and those of my son. Accept also the assurance of the highest consideration
                            Quinette De Rochemont
                        
                    
                